Name: Council Regulation (EEC) No 1299/79 of 25 June 1979 fixing the flat-rate production aid and the guide price for dried fodder for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 79 No L 162/ 19Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1299/79 of 25 June 1979 fixing the flat-rate production aid and the guide price for dried fodder for the 1979/80 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), and in particular Article 3 (3), Article 4 ( 1 ) and (3) and Article 5 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the production aid for dried fodder must be such as to bring about an improve ­ ment in the Community's protein supplies ; Whereas under Article 4 or the same Regulation a guide price must be set for certain dried fodder products at a level that is fair to producers ; whereas this price must be set for a standard quality representa ­ tive of the average quality of dried fodder produced in the Community ; Whereas under Article 5 (2) of Regulation (EEC) No 1117/78 the supplementary aid provided for in para ­ graph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in ques ­ tion ; whereas in view of the characteristics of the market in question the percentage should be set at 70 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117/78 and at 40 % for the products referred to in Article 1 (b), second indent, of that Regulation , HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year the flat-rate produc ­ tion aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 614 ECU per tonne for the products referred to in Article 1 (b) and (c) of that Regulation . Article 2 1 . For the 1979/80 marketing year the guide price for the products referred to in Article 1 (b), first indent , of Regulation (EEC) No 1117/78 shall be 126-40 ECU per tonne . 2 . This price refers to a product with :  a moisture content of 1 1 % ,  a total gross protein content of 18 % of the dry weight . Article 3 For the 1979/80 marketing year the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be :  70 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117/78 ,  40 % for the products referred to in (b), second indent, of that Article . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE ( ») OJ No L 142, 30 . 5 . 1978 , p. 1 . (2 ) OJ No C 93, 9 . 4 . 1979 , p. 49 . (3 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal).